DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 4, 6, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O'Leary (US 2014/0004827 A1).

Regarding claim 1, O’Leary teaches a system for re-provisioning embedded universal integrated circuit cards (eUICCs) ([0062], “re-provisioning processes managed by the MNOs/network(s)”; [0002], “systems and methods for remotely provisioning devices that use an embedded universal integrated circuit card”; [0070], “servers that may be involved in the re-provisioning processes may contact the certification server 14 for validating EUICC information and updating the records maintained by the certification server 14”), 
wherein each embedded universal integrated circuit card (eUICC) is associated with a eUICC manufacturer (EUM) ([0024], “device manufacturer obtains EUICCs and solders them into the devices prior to distribution”) and 
 is provisioned with a respective initial mobile network operator (MNO) profile that is associated with a respective initial MNO ([0046], “when an active MNO profile has been provisioned to the EUICC 12, then the EUICC 12 uses this active profile for communications with wireless networks”; [0025], “the term "provisioning" as used herein refers to the loading or storing of a subscriber profile in memory on the EUICC”; [0040], “donor MNO profile is an actual active MNO profile … device manufacturer may have a relationship with a designated MNO that serves as an initial MNO. In another example, several MNOs in a consortium may designate one of them to serve as the initial MNO. When a donor MNO profile is installed in the EUICC 12, the device containing that EUICC 12 will function normally on an MNO network”), comprising: 
at least one processor that executes program control instructions ([0018], “present application describes non-transitory computer-readable media storing computer-executable program instructions which, when executed, configured a processor to perform the described methods”) to: 
maintain a database of MNO profiles associated with a plurality of MNOs ([0027], “system 50 also includes the networks of a plurality of MNOs. Each MNO network includes an MNO database 30 (although for simplicity one is shown, the MNO database 30 may be implemented as a plurality of linked distributed databases)”); and 
emulate the commands and/or functions required to replace the initial MNO profile on a selected one of a plurality of eUICCs with a second MNO profile that is associated with a second MNO ([0046], “when an active MNO profile has been provisioned to the EUICC 12, then the EUICC 12 uses this active profile for communications with wireless networks. In the event that that profile is invalidated, de-activated, or otherwise refused by the wireless network, the EUICC 12 may be configured to use the next most particular FQDN (and, if necessarily, key material) in the stack of profiles to trigger or request the provisioning of a new active MNO profile (~emulate command required to replace the initial MNO profile on a selected eUICC)”; [0038], “profile at a given level may be overwritten (~emulate function required to replace the initial MNO profile on a selected eUICC) if the EUICC 12 is re-provisioned”; [0024], “With EUICCs, the device manufacturer obtains EUICCs (~a plurality of eUICCs) and solders them into the devices prior to distribution”); 
wherein the initial and second MNO profiles on the selected eUICC configure a wireless device to communicate with first and second networks associated with the initial and second MNO, respectfully ([0046], “when an active MNO profile has been provisioned to the EUICC 12, then the EUICC 12 uses this active profile for communications with wireless networks”, wherein the initial MNO profile and the second MNO profile can be an active MNO profile; [0039], “EUICC 12 may be provisioned with a donor MNO profile or an active MNO profile. An active MNO profile is associated with a specific MNO and a subscription package that defines the device's access credentials and entitlements with respect to mobile network communications”).  

 	Regarding claim 4, O’Leary teaches the system of claim 1, 
wherein the at least one processor comprises a server (Fig. 1, system 50 comprised of servers).  

 	Regarding claim 6, O’Leary teaches the system of claim 1, 
 	wherein the emulated commands and/or functions required to replace the initial MNO profile with the second MNO profile comprise commands and/or functions that load the second MNO profile onto the selected eUICC ([0046], “when an active MNO profile has been provisioned to the EUICC 12, then the EUICC 12 uses this active profile for communications with wireless networks. In the event that that profile is invalidated, de-activated, or otherwise refused by the wireless network, the EUICC 12 may be configured to use the next most particular FQDN (and, if necessarily, key material) in the stack of profiles to trigger or request the provisioning of a new active MNO profile (~emulate command required to replace the initial MNO profile on a selected eUICC)”; [0038], “profile at a given level may be overwritten (~emulate function required to replace the initial MNO profile on a selected eUICC) if the EUICC 12 is re-provisioned”; [0025], “the term "provisioning" as used herein refers to the loading or storing of a subscriber profile in memory on the EUICC”), 
 	wherein the second MNO profile is obtained from the database of MNO profiles ([0039], “EUICC 12 may also be provided with an MNO FQDN in the MNO profile, such as a FQDN pointing to the MNO database 30 or a similar server”).  

 	Regarding claim 13, O’Leary teaches a method for re-provisioning embedded universal integrated circuit cards (eUICCs) ([0062], “re-provisioning processes managed by the MNOs/network(s)”; [0002], “systems and methods for remotely provisioning devices that use an embedded universal integrated circuit card”; [0070], “servers that may be involved in the re-provisioning processes may contact the certification server 14 for validating EUICC information and updating the records maintained by the certification server 14”), 
 	wherein each embedded universal integrated circuit card (eUICC) is associated with a eUICC manufacturer (EUM) ([0024], “device manufacturer obtains EUICCs and solders them into the devices prior to distribution”) and 
 	is provisioned with a respective initial mobile network operator (MNO) profile that is associated with a respective initial MNO ([0046], “when an active MNO profile has been provisioned to the EUICC 12, then the EUICC 12 uses this active profile for communications with wireless networks”; [0025], “the term "provisioning" as used herein refers to the loading or storing of a subscriber profile in memory on the EUICC”; [0040], “donor MNO profile is an actual active MNO profile … device manufacturer may have a relationship with a designated MNO that serves as an initial MNO. In another example, several MNOs in a consortium may designate one of them to serve as the initial MNO. When a donor MNO profile is installed in the EUICC 12, the device containing that EUICC 12 will function normally on an MNO network”), comprising: 
 	maintaining a database of MNO profiles associated with a plurality of MNOs ([0027], “system 50 also includes the networks of a plurality of MNOs. Each MNO network includes an MNO database 30 (although for simplicity one is shown, the MNO database 30 may be implemented as a plurality of linked distributed databases)”); and 
 	emulating the commands and/or functions required to replace the initial MNO profile on a selected one of a plurality of eUICCs with a second MNO profile that is associated with a second MNO ([0046], “when an active MNO profile has been provisioned to the EUICC 12, then the EUICC 12 uses this active profile for communications with wireless networks. In the event that that profile is invalidated, de-activated, or otherwise refused by the wireless network, the EUICC 12 may be configured to use the next most particular FQDN (and, if necessarily, key material) in the stack of profiles to trigger or request the provisioning of a new active MNO profile (~emulate command required to replace the initial MNO profile on a selected eUICC)”; [0038], “profile at a given level may be overwritten (~emulate function required to replace the initial MNO profile on a selected eUICC) if the EUICC 12 is re-provisioned”; [0024], “With EUICCs, the device manufacturer obtains EUICCs (~a plurality of eUICCs) and solders them into the devices prior to distribution”); 
 	wherein the initial and second MNO profiles on the selected eUICC configure a wireless device to communicate with first and second networks associated with the initial and second MNO, respectfully ([0046], “when an active MNO profile has been provisioned to the EUICC 12, then the EUICC 12 uses this active profile for communications with wireless networks”, wherein the initial MNO profile and the second MNO profile can be an active MNO profile; [0039], “EUICC 12 may be provisioned with a donor MNO profile or an active MNO profile. An active MNO profile is associated with a specific MNO and a subscription package that defines the device's access credentials and entitlements with respect to mobile network communications”).  

 	Regarding claim 17, O’Leary teaches the method of claim 13, 
 	wherein emulating commands and/or functions required to replace the initial MNO profile with the second MNO profile comprise emulating commands and/or functions that load the second MNO profile onto the selected eUICC ([0046], “when an active MNO profile has been provisioned to the EUICC 12, then the EUICC 12 uses this active profile for communications with wireless networks. In the event that that profile is invalidated, de-activated, or otherwise refused by the wireless network, the EUICC 12 may be configured to use the next most particular FQDN (and, if necessarily, key material) in the stack of profiles to trigger or request the provisioning of a new active MNO profile (~emulate command required to replace the initial MNO profile on a selected eUICC)”; [0038], “profile at a given level may be overwritten (~emulate function required to replace the initial MNO profile on a selected eUICC) if the EUICC 12 is re-provisioned”; [0025], “the term "provisioning" as used herein refers to the loading or storing of a subscriber profile in memory on the EUICC”), 
 	wherein the second MNO profile is obtained from the database of MNO profiles ([0039], “EUICC 12 may also be provided with an MNO FQDN in the MNO profile, such as a FQDN pointing to the MNO database 30 or a similar server”).  

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over O’Leary in view of Chastain (US 2014/0140509 A1).

 	Regarding claim 2, O’Leary teaches the system of claim 1, 
 	wherein the at least one processor emulates the commands and/or functions required to replace the initial MNO profile on the selected eUICCs with the second MNO profile by emulating a stack that are used by the initial MNO to manage profiles on the selected eUICC ([0046], “when an active MNO profile has been provisioned to the EUICC 12, then the EUICC 12 uses this active profile for communications with wireless networks. In the event that that profile is invalidated, de-activated, or otherwise refused by the wireless network, the EUICC 12 may be configured to use the next most particular FQDN (and, if necessarily, key material) in the stack of profiles to trigger or request the provisioning of a new active MNO profile (~emulate command required to replace the initial MNO profile on a selected eUICC with a second MNO profile)”; [0038], “profile at a given level may be overwritten (~emulate function required to replace the initial MNO profile on a selected eUICC with a second MNO profile) if the EUICC 12 is re-provisioned”).
 	O’Leary does not explicitly teach that the stack is a subscription manager data stack (SM-DP) and/or a subscription manager secure routing stack (SM-SR).
	However, Chastain discloses a subscription manager data stack (SM-DP) and/or a subscription manager secure routing stack (SM-SR) ([0027], “SM-SR securely performs functions which directly manage the operational and provisioning profiles on the eUICC (and possibly in future specifications promulgated by the GSMA the UICC). The SM-DP referenced above is also defined by the GSMA. It is recognized by the GSMA that the SM-DP prepares operational and provisioning profiles to be securely provisioned on the eUICC (and possibly the UICC), e.g. encryption of a profile”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chastain with the teaching of O’Leary in order to prepare operational and provisioning profiles to be securely provisioned on the eUICC and securely perform functions which directly manage the operational and provisional profiles on the eUICC (Chastain [0027]).

 	Regarding claim 14, O’Leary teaches the method of claim 13, wherein the commands and/or functions required to replace the initial MNO profile on the selected eUICCs with the second MNO profile are emulated by emulating a stack that are used by the initial MNO to manage profiles on the selected eUICC ([0046], “when an active MNO profile has been provisioned to the EUICC 12, then the EUICC 12 uses this active profile for communications with wireless networks. In the event that that profile is invalidated, de-activated, or otherwise refused by the wireless network, the EUICC 12 may be configured to use the next most particular FQDN (and, if necessarily, key material) in the stack of profiles to trigger or request the provisioning of a new active MNO profile (~emulate command required to replace the initial MNO profile on a selected eUICC with a second MNO profile)”; [0038], “profile at a given level may be overwritten (~emulate function required to replace the initial MNO profile on a selected eUICC with a second MNO profile) if the EUICC 12 is re-provisioned”).  
O’Leary does not explicitly teach that the stack is a subscription manager data stack (SM-DP) and/or a subscription manager secure routing stack (SM-SR).
	However, Chastain discloses a subscription manager data stack (SM-DP) and/or a subscription manager secure routing stack (SM-SR) ([0027], “SM-SR securely performs functions which directly manage the operational and provisioning profiles on the eUICC (and possibly in future specifications promulgated by the GSMA the UICC). The SM-DP referenced above is also defined by the GSMA. It is recognized by the GSMA that the SM-DP prepares operational and provisioning profiles to be securely provisioned on the eUICC (and possibly the UICC), e.g. encryption of a profile”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chastain with the teaching of O’Leary in order to prepare operational and provisioning profiles to be securely provisioned on the eUICC and securely perform functions which directly manage the operational and provisional profiles on the eUICC (Chastain [0027]).

8.	Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over O’Leary in view of Namiranian (US 2019/0028881 A1).

 	Regarding claim 3, O’Leary teaches the system of claim 1, 
 	wherein the at least one processor emulates the commands and/or functions required to replace the initial MNO profile on any of a plurality of eUICCs with a second MNO profile by enabling a layer ([0046], “when an active MNO profile has been provisioned to the EUICC 12, then the EUICC 12 uses this active profile for communications with wireless networks. In the event that that profile is invalidated, de-activated, or otherwise refused by the wireless network, the EUICC 12 may be configured to use the next most particular FQDN (and, if necessarily, key material) in the stack of profiles to trigger or request the provisioning of a new active MNO profile (~emulate command required to replace the initial MNO profile on a selected eUICC with a second MNO profile)”; [0038], “profile at a given level may be overwritten (~emulate function required to replace the initial MNO profile on a selected eUICC with a second MNO profile) if the EUICC 12 is re-provisioned”; [0024], “With EUICCs, the device manufacturer obtains EUICCs (~a plurality of eUICCs) and solders them into the devices prior to distribution”).  
	O’Leary does not explicitly teach that the layer is an abstraction layer with application programming interfaces (APIs).
	However, Namiranian teaches an abstraction layer with application programming interfaces (APIs) ([0027], “eSIM profile management platform 106 may be an application program interface (API) abstraction layer that provides multiple APIs to the various entities, in which the entities may call the APIs to perform specific tasks. Accordingly, the eSIM profile management platform 106 enables these entities to manage eSIM profiles for deployment into eUICCs of user devices”).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Namiranian with the teaching of O’Leary in order to provide maximum flexibility, guarantee in availability/accessibility, and reduction in reconfigurations.

 	Regarding claim 15, O’Leary teaches the method of claim 13, 
wherein the commands and/or functions required to replace the initial MNO profile on any of a plurality of eUICCs with a second MNO profile are emulated by enabling a layer ([0046], “when an active MNO profile has been provisioned to the EUICC 12, then the EUICC 12 uses this active profile for communications with wireless networks. In the event that that profile is invalidated, de-activated, or otherwise refused by the wireless network, the EUICC 12 may be configured to use the next most particular FQDN (and, if necessarily, key material) in the stack of profiles to trigger or request the provisioning of a new active MNO profile (~emulate command required to replace the initial MNO profile on a selected eUICC with a second MNO profile)”; [0038], “profile at a given level may be overwritten (~emulate function required to replace the initial MNO profile on a selected eUICC with a second MNO profile) if the EUICC 12 is re-provisioned”; [0024], “With EUICCs, the device manufacturer obtains EUICCs (~a plurality of eUICCs) and solders them into the devices prior to distribution”).  
 	O’Leary does not explicitly teach that the layer is an abstraction layer with application programming interfaces (APIs).
	However, Namiranian teaches an abstraction layer with application programming interfaces (APIs) ([0027], “eSIM profile management platform 106 may be an application program interface (API) abstraction layer that provides multiple APIs to the various entities, in which the entities may call the APIs to perform specific tasks. Accordingly, the eSIM profile management platform 106 enables these entities to manage eSIM profiles for deployment into eUICCs of user devices”).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Namiranian with the teaching of O’Leary in order to provide maximum flexibility, guarantee in availability/accessibility, and reduction in reconfigurations.

9.	Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over O’Leary in view of Yang (US 2017/0171742 A1).

 	Regarding claim 5, O’Leary teaches the system of claim 1, 
 	wherein the emulated commands and/or functions required to replace the initial MNO profile with the second MNO profile comprise commands and/or functions that cause the selected eUICC to switch from the initial MNO profile to the second MNO profile ([0046], “when an active MNO profile has been provisioned to the EUICC 12, then the EUICC 12 uses this active profile for communications with wireless networks. In the event that that profile is invalidated, de-activated, or otherwise refused by the wireless network, the EUICC 12 may be configured to use the next most particular FQDN (and, if necessarily, key material) in the stack of profiles to trigger or request the provisioning of a new active MNO profile (~emulate command required to replace the initial MNO profile on a selected eUICC with a second MNO profile)”; [0038], “profile at a given level may be overwritten (~emulate function required to replace the initial MNO profile on a selected eUICC with a second MNO profile) if the EUICC 12 is re-provisioned”).  
	O’Leary does not explicitly teach wherein the second MNO profile is pre-stored on the selected eUICC.
	However, Yang teaches a second MNO profile pre-stored on a selected eUICC ([0031], “when only one eSIM 208 profile is enabled at a time, when switching between eSIM 208 profiles, corresponding elementary files EF.sub.UMPC 508 for the eSIM 208 can be already stored, e.g., when each eSIM 208 is installed, corresponding elementary files that be customized with information extracted from the eSIM 208, such as elementary file EF.sub.UMPC 508, can be created and stored in the eUICC 108 and available for immediate use when enabling an eSIM 208 profile”; [0029], “the elementary file EF.sub.UMPC 306 can be updated to include MNO defined parameters (~MNO profile) from an eSIM 208 when the eSIM 208 is installed and/or enabled”; [0022], “Wireless service providers, such as a Mobile Network Operator (MNO), control access to their wireless services by distributing to subscribers customized UICCs, which may include pre-installed Subscriber Identity Module (SIM) profiles … A single mobile device with an eUICC can be customized to work with one or more different MNOs”, wherein working with multiple MNOs means the first and the second MNO is pre-stored).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yang with the teaching of O’Leary in order to enable a MNO profile available for immediate use when enabling an eSIM profile (Yang [0031]).

 	Regarding claim 16, O’Leary teaches the method of claim 13, 
wherein emulating the commands and/or functions required to replace the initial MNO profile with a second MNO profile comprise emulating commands and/or functions that cause the selected eUICC to switch from the initial MNO profile to the second MNO profile ([0046], “when an active MNO profile has been provisioned to the EUICC 12, then the EUICC 12 uses this active profile for communications with wireless networks. In the event that that profile is invalidated, de-activated, or otherwise refused by the wireless network, the EUICC 12 may be configured to use the next most particular FQDN (and, if necessarily, key material) in the stack of profiles to trigger or request the provisioning of a new active MNO profile (~emulate command required to replace the initial MNO profile on a selected eUICC with a second MNO profile)”; [0038], “profile at a given level may be overwritten (~emulate function required to replace the initial MNO profile on a selected eUICC with a second MNO profile) if the EUICC 12 is re-provisioned”).  
 	O’Leary does not explicitly teach wherein the second MNO profile is pre-stored on the selected eUICC.
	However, Yang teaches a second MNO profile pre-stored on a selected eUICC ([0031], “when only one eSIM 208 profile is enabled at a time, when switching between eSIM 208 profiles, corresponding elementary files EF.sub.UMPC 508 for the eSIM 208 can be already stored, e.g., when each eSIM 208 is installed, corresponding elementary files that be customized with information extracted from the eSIM 208, such as elementary file EF.sub.UMPC 508, can be created and stored in the eUICC 108 and available for immediate use when enabling an eSIM 208 profile”; [0029], “the elementary file EF.sub.UMPC 306 can be updated to include MNO defined parameters (~MNO profile) from an eSIM 208 when the eSIM 208 is installed and/or enabled”; [0022], “Wireless service providers, such as a Mobile Network Operator (MNO), control access to their wireless services by distributing to subscribers customized UICCs, which may include pre-installed Subscriber Identity Module (SIM) profiles … A single mobile device with an eUICC can be customized to work with one or more different MNOs”, wherein working with multiple MNOs means the first and the second MNO is pre-stored).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yang with the teaching of O’Leary in order to enable a MNO profile available for immediate use when enabling an eSIM profile (Yang [0031]).

10.	Claims 7, 10, 12, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over O’Leary in view of Lhamon (US 2015/0271662 A1).

 	Regarding claim 7, O’Leary teaches a system for automatically re-provisioning embedded universal integrated circuit cards (eUiCCs) ([0062], “re-provisioning processes managed by the MNOs/network(s)”; [0002], “systems and methods for remotely provisioning devices that use an embedded universal integrated circuit card”; [0070], “servers that may be involved in the re-provisioning processes may contact the certification server 14 for validating EUICC information and updating the records maintained by the certification server 14”), 
 	wherein each embedded universal integrated circuit card (eUICC) is associated with a eUICC manufacturer (EUM) ([0024], “device manufacturer obtains EUICCs and solders them into the devices prior to distribution”) and 
 	is provisioned with a respective initial mobile network operator (MNO) profile that is associated with a respective initial MNO ([0046], “when an active MNO profile has been provisioned to the EUICC 12, then the EUICC 12 uses this active profile for communications with wireless networks”; [0025], “the term "provisioning" as used herein refers to the loading or storing of a subscriber profile in memory on the EUICC”; [0040], “donor MNO profile is an actual active MNO profile … device manufacturer may have a relationship with a designated MNO that serves as an initial MNO. In another example, several MNOs in a consortium may designate one of them to serve as the initial MNO. When a donor MNO profile is installed in the EUICC 12, the device containing that EUICC 12 will function normally on an MNO network”), 
 	wherein the initial MNO operates a first network that covers a first MNO geographic area ([0040], “donor MNO profile is an actual active MNO profile … device manufacturer may have a relationship with a designated MNO that serves as an initial MNO. In another example, several MNOs in a consortium may designate one of them to serve as the initial MNO. When a donor MNO profile is installed in the EUICC 12, the device containing that EUICC 12 will function normally on an MNO network (~MNO network operates on MNO geographic area)”; [0050], “contextual data may, in some embodiments, include geo-location data, if available, RF parameters or data, including cell tower information, or other such data. The contextual data helps the authentication/referral service 114 identify whether the device 10 should be redirected to a particular regulatory domain server, MNO server (~MNO server supports MNO geographical area), etc. For example, the contextual data may inform the authentication/referral service 114 that the device is in a particular country or a particular city. That information may be used to route the device request to a particular server for further provisioning decisions”), comprising: 
 	at least one processor that executes program control instructions ([0018], “present application describes non-transitory computer-readable media storing computer-executable program instructions which, when executed, configured a processor to perform the described methods”) to: 
maintain a database of MNO profiles associated with a plurality of MNOs ([0027], “system 50 also includes the networks of a plurality of MNOs. Each MNO network includes an MNO database 30 (although for simplicity one is shown, the MNO database 30 may be implemented as a plurality of linked distributed databases)”); 
determine if an eUICC is located in a geographic area ([0050], “contextual data may, in some embodiments, include geo-location data, if available, RF parameters or data, including cell tower information, or other such data. The contextual data helps the authentication/referral service 114 identify whether the device 10 should be redirected to a particular regulatory domain server, MNO server, etc. For example, the contextual data may inform the authentication/referral service 114 that the device is in a particular country or a particular city. That information may be used to route the device request to a particular server for further provisioning decisions”); and 
if the eUICC is located in the geographic area, then emulate the commands and/or functions required to replace the initial MNO profile on the eUICC with a second MNO profile that is associated with a second MNO that operates a second network that covers a geographic area where the eUICC is located ([0050], “contextual data may, in some embodiments, include geo-location data, if available, RF parameters or data, including cell tower information, or other such data. The contextual data helps the authentication/referral service 114 identify whether the device 10 should be redirected to a particular regulatory domain server, MNO server, etc. For example, the contextual data may inform the authentication/referral service 114 that the device is in a particular country or a particular city. That information may be used to route the device request to a particular server for further provisioning decisions”; [0046], “when an active MNO profile has been provisioned to the EUICC 12, then the EUICC 12 uses this active profile for communications with wireless networks. In the event that that profile is invalidated, de-activated, or otherwise refused by the wireless network, the EUICC 12 may be configured to use the next most particular FQDN (and, if necessarily, key material) in the stack of profiles to trigger or request the provisioning of a new active MNO profile (~emulate command required to replace the initial MNO profile on a selected eUICC)”; [0038], “profile at a given level may be overwritten (~emulate function required to replace the initial MNO profile on a selected eUICC) if the EUICC 12 is re-provisioned”); 
 	wherein the initial and second MNO profiles on the selected eUICC configure a wireless device to communicate with the first and second networks, respectfully ([0046], “when an active MNO profile has been provisioned to the EUICC 12, then the EUICC 12 uses this active profile for communications with wireless networks”, wherein the initial MNO profile and the second MNO profile can be an active MNO profile; [0039], “EUICC 12 may be provisioned with a donor MNO profile or an active MNO profile. An active MNO profile is associated with a specific MNO and a subscription package that defines the device's access credentials and entitlements with respect to mobile network communications”).  
O’Leary does not explicitly teach that in a geographic area is outside the first MNO.
However, Lhamon teaches a geographic area outside a first MNO ([0030], “If the computing device 102(1) leaves the geographic area in which the primary MNO 118 provides coverage (e.g., via the network 106(1)), then the computing device 102(1) may download and activate a subscription profile associated with another MNO. For example, the computing device 102(1) may download and activate one or more secondary MNO profiles, such as the secondary MNO(1) profile 120 to the secondary MNO(N) profile 122”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lhamon with the teaching of O’Leary in order to prevent connectivity issues, support roaming for the user’s mobile terminal, and enable the user’s mobile terminal to receive subscribed services (Lhamon [0005-0006]).

 	Regarding claim 10, O’Leary in view of Lhamon teaches the system of claim 7, 
wherein the at least one processor comprises a server (O’Leary Fig. 1, system 50 comprised of servers).

 	Regarding claim 12, O’Leary in view of Lhamon teaches the system of claim 7, 
 	wherein the emulated commands and/or functions required to replace the initial MNO profile with the second MNO profile comprise commands and/or functions that load the second MNO profile onto the eUICC (O’Leary [0046], “when an active MNO profile has been provisioned to the EUICC 12, then the EUICC 12 uses this active profile for communications with wireless networks. In the event that that profile is invalidated, de-activated, or otherwise refused by the wireless network, the EUICC 12 may be configured to use the next most particular FQDN (and, if necessarily, key material) in the stack of profiles to trigger or request the provisioning of a new active MNO profile (~emulate command required to replace the initial MNO profile on a selected eUICC)”; [0038], “profile at a given level may be overwritten (~emulate function required to replace the initial MNO profile on a selected eUICC) if the EUICC 12 is re-provisioned”; [0025], “the term "provisioning" as used herein refers to the loading or storing of a subscriber profile in memory on the EUICC”), 
wherein the second MNO profile is obtained from the database of MNO profiles (O’Leary [0039], “EUICC 12 may also be provided with an MNO FQDN in the MNO profile, such as a FQDN pointing to the MNO database 30 or a similar server”).  

 	Regarding claim 18, O’Leary teaches a method for automatically re-provisioning embedded universal integrated circuit cards (eUICCs) ([0062], “re-provisioning processes managed by the MNOs/network(s)”; [0002], “systems and methods for remotely provisioning devices that use an embedded universal integrated circuit card”; [0070], “servers that may be involved in the re-provisioning processes may contact the certification server 14 for validating EUICC information and updating the records maintained by the certification server 14”), 
 	wherein each embedded universal integrated circuit card (eUICC) is associated with a eUICC manufacturer (EUM) ([0024], “device manufacturer obtains EUICCs and solders them into the devices prior to distribution”) and 
 	is provisioned with a respective initial mobile network operator (MNO) profile that is associated with a respective initial MNO ([0046], “when an active MNO profile has been provisioned to the EUICC 12, then the EUICC 12 uses this active profile for communications with wireless networks”; [0025], “the term "provisioning" as used herein refers to the loading or storing of a subscriber profile in memory on the EUICC”; [0040], “donor MNO profile is an actual active MNO profile … device manufacturer may have a relationship with a designated MNO that serves as an initial MNO. In another example, several MNOs in a consortium may designate one of them to serve as the initial MNO. When a donor MNO profile is installed in the EUICC 12, the device containing that EUICC 12 will function normally on an MNO network”), 
 	wherein the initial MNO operates a first network that covers a first MNO geographic area ([0040], “donor MNO profile is an actual active MNO profile … device manufacturer may have a relationship with a designated MNO that serves as an initial MNO. In another example, several MNOs in a consortium may designate one of them to serve as the initial MNO. When a donor MNO profile is installed in the EUICC 12, the device containing that EUICC 12 will function normally on an MNO network (~MNO network operates on MNO geographic area)”; [0050], “contextual data may, in some embodiments, include geo-location data, if available, RF parameters or data, including cell tower information, or other such data. The contextual data helps the authentication/referral service 114 identify whether the device 10 should be redirected to a particular regulatory domain server, MNO server (~MNO server supports MNO geographical area), etc. For example, the contextual data may inform the authentication/referral service 114 that the device is in a particular country or a particular city. That information may be used to route the device request to a particular server for further provisioning decisions”), comprising: 
 	maintaining a database of MNO profiles associated with a plurality of MNOs ([0027], “system 50 also includes the networks of a plurality of MNOs. Each MNO network includes an MNO database 30 (although for simplicity one is shown, the MNO database 30 may be implemented as a plurality of linked distributed databases)”);   
 	determining if a eUICC is located in a geographic area ([0050], “contextual data may, in some embodiments, include geo-location data, if available, RF parameters or data, including cell tower information, or other such data. The contextual data helps the authentication/referral service 114 identify whether the device 10 should be redirected to a particular regulatory domain server, MNO server, etc. For example, the contextual data may inform the authentication/referral service 114 that the device is in a particular country or a particular city. That information may be used to route the device request to a particular server for further provisioning decisions”); and 
 	if the eUICC is located in the geographic area, then emulating the commands and/or functions required to replace the initial MNO profile on the eUICC with a second MNO profile that is associated with a second MNO that operates a second network that covers a geographic area where the eUICC is located ([0050], “contextual data may, in some embodiments, include geo-location data, if available, RF parameters or data, including cell tower information, or other such data. The contextual data helps the authentication/referral service 114 identify whether the device 10 should be redirected to a particular regulatory domain server, MNO server, etc. For example, the contextual data may inform the authentication/referral service 114 that the device is in a particular country or a particular city. That information may be used to route the device request to a particular server for further provisioning decisions”; [0046], “when an active MNO profile has been provisioned to the EUICC 12, then the EUICC 12 uses this active profile for communications with wireless networks. In the event that that profile is invalidated, de-activated, or otherwise refused by the wireless network, the EUICC 12 may be configured to use the next most particular FQDN (and, if necessarily, key material) in the stack of profiles to trigger or request the provisioning of a new active MNO profile (~emulate command required to replace the initial MNO profile on a selected eUICC)”; [0038], “profile at a given level may be overwritten (~emulate function required to replace the initial MNO profile on a selected eUICC) if the EUICC 12 is re-provisioned”); 
  	wherein the initial and second MNO profiles on the selected eUICC configure a wireless device to communicate with the first and second networks, respectfully ([0046], “when an active MNO profile has been provisioned to the EUICC 12, then the EUICC 12 uses this active profile for communications with wireless networks”, wherein the initial MNO profile and the second MNO profile can be an active MNO profile; [0039], “EUICC 12 may be provisioned with a donor MNO profile or an active MNO profile. An active MNO profile is associated with a specific MNO and a subscription package that defines the device's access credentials and entitlements with respect to mobile network communications”).  
O’Leary does not explicitly teach that in a geographic area is outside the first MNO.
However, Lhamon teaches a geographic area outside a first MNO ([0030], “If the computing device 102(1) leaves the geographic area in which the primary MNO 118 provides coverage (e.g., via the network 106(1)), then the computing device 102(1) may download and activate a subscription profile associated with another MNO. For example, the computing device 102(1) may download and activate one or more secondary MNO profiles, such as the secondary MNO(1) profile 120 to the secondary MNO(N) profile 122”).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lhamon with the teaching of O’Leary in order to prevent connectivity issues, support roaming for the user’s mobile terminal, and enable the user’s mobile terminal to receive subscribed services (Lhamon [0005-0006]).

 	Regarding claim 22, O’Leary in view of Lhamon teaches the method of claim 18, 
 	wherein emulating the commands and/or functions required to replace the initial MNO profile with the second MNO profile comprise emulating commands and/or functions that load the second MNO profile onto the eUICC (O’Leary [0046], “when an active MNO profile has been provisioned to the EUICC 12, then the EUICC 12 uses this active profile for communications with wireless networks. In the event that that profile is invalidated, de-activated, or otherwise refused by the wireless network, the EUICC 12 may be configured to use the next most particular FQDN (and, if necessarily, key material) in the stack of profiles to trigger or request the provisioning of a new active MNO profile (~emulate command required to replace the initial MNO profile on a selected eUICC)”; [0038], “profile at a given level may be overwritten (~emulate function required to replace the initial MNO profile on a selected eUICC) if the EUICC 12 is re-provisioned”; [0025], “the term "provisioning" as used herein refers to the loading or storing of a subscriber profile in memory on the EUICC”), 
 	wherein the second MNO profile is obtained from the database of MNO profiles ([0039], “EUICC 12 may also be provided with an MNO FQDN in the MNO profile, such as a FQDN pointing to the MNO database 30 or a similar server”).  

11.	Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over O’Leary in view of Lhamon, and further in view of Chastain.

 	Regarding claim 8, O’Leary in view of Lhamon teaches the system of claim 7, 
 	wherein the at least one processor emulates the commands and/or functions required to replace the initial MNO profile on the eUICC with the second MNO profile by emulating a stack that are used by the initial MNO to manage profiles on the eUICC (O’Leary [0046], “when an active MNO profile has been provisioned to the EUICC 12, then the EUICC 12 uses this active profile for communications with wireless networks. In the event that that profile is invalidated, de-activated, or otherwise refused by the wireless network, the EUICC 12 may be configured to use the next most particular FQDN (and, if necessarily, key material) in the stack of profiles to trigger or request the provisioning of a new active MNO profile (~emulate command required to replace the initial MNO profile on a selected eUICC with a second MNO profile)”; [0038], “profile at a given level may be overwritten (~emulate function required to replace the initial MNO profile on a selected eUICC with a second MNO profile) if the EUICC 12 is re-provisioned”).  
 	The combination does not explicitly teach that the stack is a subscription manager data stack (SM-DP) and/or a subscription manager secure routing stack (SM-SR).
	However, Chastain discloses a subscription manager data stack (SM-DP) and/or a subscription manager secure routing stack (SM-SR) ([0027], “SM-SR securely performs functions which directly manage the operational and provisioning profiles on the eUICC (and possibly in future specifications promulgated by the GSMA the UICC). The SM-DP referenced above is also defined by the GSMA. It is recognized by the GSMA that the SM-DP prepares operational and provisioning profiles to be securely provisioned on the eUICC (and possibly the UICC), e.g. encryption of a profile”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chastain with the teaching of O’Leary as modified by Lhamon in order to prepare operational and provisioning profiles to be securely provisioned on the eUICC and securely perform functions which directly manage the operational and provisional profiles on the eUICC (Chastain [0027]).

 	Regarding claim 19, O’Leary in view of Lhamon teaches the method of claim 18, 
 	wherein the commands and/or functions required to replace the initial MNO profile on the eUICC with the second MNO profile are emulated by emulating a stack that are used by the initial MNO to manage profiles on the eUICC (O’Leary [0046], “when an active MNO profile has been provisioned to the EUICC 12, then the EUICC 12 uses this active profile for communications with wireless networks. In the event that that profile is invalidated, de-activated, or otherwise refused by the wireless network, the EUICC 12 may be configured to use the next most particular FQDN (and, if necessarily, key material) in the stack of profiles to trigger or request the provisioning of a new active MNO profile (~emulate command required to replace the initial MNO profile on a selected eUICC with a second MNO profile)”; [0038], “profile at a given level may be overwritten (~emulate function required to replace the initial MNO profile on a selected eUICC with a second MNO profile) if the EUICC 12 is re-provisioned”).  
O’Leary does not explicitly teach that the stack is a subscription manager data stack (SM-DP) and/or a subscription manager secure routing stack (SM-SR).
	However, Chastain discloses a subscription manager data stack (SM-DP) and/or a subscription manager secure routing stack (SM-SR) ([0027], “SM-SR securely performs functions which directly manage the operational and provisioning profiles on the eUICC (and possibly in future specifications promulgated by the GSMA the UICC). The SM-DP referenced above is also defined by the GSMA. It is recognized by the GSMA that the SM-DP prepares operational and provisioning profiles to be securely provisioned on the eUICC (and possibly the UICC), e.g. encryption of a profile”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chastain with the teaching of O’Leary as modified by Lhamon in order to prepare operational and provisioning profiles to be securely provisioned on the eUICC and securely perform functions which directly manage the operational and provisional profiles on the eUICC (Chastain [0027]).

12.	Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Leary in view of Lhamon, and further in view of Namiranian.

 	Regarding claim 9, O’Leary in view of Lhamon teaches the system of claim 7, 
 	wherein the at least one processor emulates the commands and/or functions required to replace the initial MNO profile on the eUICC with the second MNO profile by enabling a layer (O’Leary [0046], “when an active MNO profile has been provisioned to the EUICC 12, then the EUICC 12 uses this active profile for communications with wireless networks. In the event that that profile is invalidated, de-activated, or otherwise refused by the wireless network, the EUICC 12 may be configured to use the next most particular FQDN (and, if necessarily, key material) in the stack of profiles to trigger or request the provisioning of a new active MNO profile (~emulate command required to replace the initial MNO profile on a selected eUICC with a second MNO profile)”; [0038], “profile at a given level may be overwritten (~emulate function required to replace the initial MNO profile on a selected eUICC with a second MNO profile) if the EUICC 12 is re-provisioned”).  
	The combination does not explicitly teach that the layer is an abstraction layer with application programming interfaces (APIs).
	However, Namiranian teaches an abstraction layer with application programming interfaces (APIs) ([0027], “eSIM profile management platform 106 may be an application program interface (API) abstraction layer that provides multiple APIs to the various entities, in which the entities may call the APIs to perform specific tasks. Accordingly, the eSIM profile management platform 106 enables these entities to manage eSIM profiles for deployment into eUICCs of user devices”).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Namiranian with the teaching of O’Leary as modified by Lhamon in order to provide maximum flexibility, guarantee in availability/accessibility, and reduction in reconfigurations.

 	Regarding claim 20, O’Leary in view of Lhamon teaches the method of claim 18, 
 	wherein the commands and/or functions required to replace the initial MNO profile on the eUICC with the second MNO profile are emulated by enabling a layer (O’Leary [0046], “when an active MNO profile has been provisioned to the EUICC 12, then the EUICC 12 uses this active profile for communications with wireless networks. In the event that that profile is invalidated, de-activated, or otherwise refused by the wireless network, the EUICC 12 may be configured to use the next most particular FQDN (and, if necessarily, key material) in the stack of profiles to trigger or request the provisioning of a new active MNO profile (~emulate command required to replace the initial MNO profile on a selected eUICC with a second MNO profile)”; [0038], “profile at a given level may be overwritten (~emulate function required to replace the initial MNO profile on a selected eUICC with a second MNO profile) if the EUICC 12 is re-provisioned”).  
 	The combination does not explicitly teach that the layer is an abstraction layer with application programming interfaces (APIs).
	However, Namiranian teaches an abstraction layer with application programming interfaces (APIs) ([0027], “eSIM profile management platform 106 may be an application program interface (API) abstraction layer that provides multiple APIs to the various entities, in which the entities may call the APIs to perform specific tasks. Accordingly, the eSIM profile management platform 106 enables these entities to manage eSIM profiles for deployment into eUICCs of user devices”).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Namiranian with the teaching of O’Leary as modified by Lhamon in order to provide maximum flexibility, guarantee in availability/accessibility, and reduction in reconfigurations.

13.	Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over O’Leary in view of Lhamon, and further in view of Yang.

 	Regarding claim 11, O’Leary in view of Lhamon teaches the system of claim 7, 
 	wherein the emulated commands and/or functions required to replace the initial MNO profile with the second MNO profile comprise commands and/or functions that cause the eUICC to switch from the initial MNO profile to the second MNO profile (O’Leary [0046], “when an active MNO profile has been provisioned to the EUICC 12, then the EUICC 12 uses this active profile for communications with wireless networks. In the event that that profile is invalidated, de-activated, or otherwise refused by the wireless network, the EUICC 12 may be configured to use the next most particular FQDN (and, if necessarily, key material) in the stack of profiles to trigger or request the provisioning of a new active MNO profile (~emulate command required to replace the initial MNO profile on a selected eUICC with a second MNO profile)”; [0038], “profile at a given level may be overwritten (~emulate function required to replace the initial MNO profile on a selected eUICC with a second MNO profile) if the EUICC 12 is re-provisioned”).  
 	O’Leary does not explicitly teach wherein the second MNO profile is pre-stored on the eUICC.
	However, Yang teaches a second MNO profile pre-stored on an eUICC ([0031], “when only one eSIM 208 profile is enabled at a time, when switching between eSIM 208 profiles, corresponding elementary files EF.sub.UMPC 508 for the eSIM 208 can be already stored, e.g., when each eSIM 208 is installed, corresponding elementary files that be customized with information extracted from the eSIM 208, such as elementary file EF.sub.UMPC 508, can be created and stored in the eUICC 108 and available for immediate use when enabling an eSIM 208 profile”; [0029], “the elementary file EF.sub.UMPC 306 can be updated to include MNO defined parameters (~MNO profile) from an eSIM 208 when the eSIM 208 is installed and/or enabled”; [0022], “Wireless service providers, such as a Mobile Network Operator (MNO), control access to their wireless services by distributing to subscribers customized UICCs, which may include pre-installed Subscriber Identity Module (SIM) profiles … A single mobile device with an eUICC can be customized to work with one or more different MNOs”, wherein working with multiple MNOs means the first and the second MNO is pre-stored).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yang with the teaching of O’Leary as modified by Lhamon in order to enable a MNO profile available for immediate use when enabling an eSIM profile (Yang [0031]).

 	Regarding claim 21, O’Leary in view of Lhamon teaches the method of claim 18,  
 	wherein emulating the commands and/or functions required to replace the initial MNO profile with the second MNO profile comprise emulating commands and/or functions that cause the eUICC to switch from the initial MNO profile to the second MNO profile (O’Leary [0046], “when an active MNO profile has been provisioned to the EUICC 12, then the EUICC 12 uses this active profile for communications with wireless networks. In the event that that profile is invalidated, de-activated, or otherwise refused by the wireless network, the EUICC 12 may be configured to use the next most particular FQDN (and, if necessarily, key material) in the stack of profiles to trigger or request the provisioning of a new active MNO profile (~emulate command required to replace the initial MNO profile on a selected eUICC with a second MNO profile)”; [0038], “profile at a given level may be overwritten (~emulate function required to replace the initial MNO profile on a selected eUICC with a second MNO profile) if the EUICC 12 is re-provisioned”).  
 	The combination does not explicitly teach wherein the second MNO profile is pre-stored on the eUICC.
	However, Yang teaches a second MNO profile pre-stored on an eUICC ([0031], “when only one eSIM 208 profile is enabled at a time, when switching between eSIM 208 profiles, corresponding elementary files EF.sub.UMPC 508 for the eSIM 208 can be already stored, e.g., when each eSIM 208 is installed, corresponding elementary files that be customized with information extracted from the eSIM 208, such as elementary file EF.sub.UMPC 508, can be created and stored in the eUICC 108 and available for immediate use when enabling an eSIM 208 profile”; [0029], “the elementary file EF.sub.UMPC 306 can be updated to include MNO defined parameters (~MNO profile) from an eSIM 208 when the eSIM 208 is installed and/or enabled”; [0022], “Wireless service providers, such as a Mobile Network Operator (MNO), control access to their wireless services by distributing to subscribers customized UICCs, which may include pre-installed Subscriber Identity Module (SIM) profiles … A single mobile device with an eUICC can be customized to work with one or more different MNOs”, wherein working with multiple MNOs means the first and the second MNO is pre-stored).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yang with the teaching of O’Leary as modified by Lhamon in order to enable a MNO profile available for immediate use when enabling an eSIM profile (Yang [0031]).

 	Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER YI whose telephone number is (571)270-7696. The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ALEXANDER YI/
Examiner, Art Unit 2643

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643